Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
Claims 1-4 and 6-15 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to neither disclose nor sufficiently suggest the combination of features as claimed and arranged by Applicant. A display apparatus comprising a display, a content receiver configured to receive image content, a communication interface configured to communicate with a service apparatus, a storage configured to store setting values of factors related to respective operations of the content receiver, the communication interface, and the display, and a controller configured to change a setting value of a factor related to operation of at least one of the content receiver, the communication interface, or the display, determine whether risk of operation error of the at least one of the content receiver, the communication interface, or the display is caused due to the changed setting value, determine a normal operation range of the factor that causes the at least one of the content receiver, the communication interface, or the display to operate normally while changing a value of the factor, and determine whether there is risk of operation error of the at least one of the content receiver, the communication interface, or the display by the setting value of the factor, based on the normal operation range of the factor and the setting value of the factor, wherein, the controller is configured to, based on determining that there is a risk of operation error of the at least one of the content receiver, the communication interface, or the display by the changed setting value, transmit information about the factor and the operation error to the service apparatus through the communication interface, as claimed and arranged by Applicant, was not known in the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS T CORBO whose telephone number is (571)270-5675.  The examiner can normally be reached on Monday - Friday 11am-7pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS T CORBO/
Primary Examiner, Art Unit 2424
05/02/2022